Citation Nr: 0637052	
Decision Date: 11/30/06    Archive Date: 12/06/06

DOCKET NO.  02-20 423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability.

2.  Entitlement to an initial rating higher than 10 percent 
for a bone spur of the left foot with plantar fasciitis.

3.  Entitlement to an initial rating higher than 10 percent 
for a heel spur of the right foot with plantar fasciitis.

4.  Entitlement to an initial rating higher than 10 percent 
for the residuals of a right knee injury with degenerative 
changes.

5.  Entitlement to an initial rating higher than 10 percent 
for gamekeeper's thumb of the left, dominant hand.

6.  Entitlement to an initial rating higher than 10 percent 
for migraine headaches.

7.  Entitlement to an initial rating higher than 10 percent 
for the residuals of an umbilical herniorrhaphy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESSES AT HEARING ON APPEAL

Appellant/veteran and his wife



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel



INTRODUCTION

The veteran served on active duty from May 1989 to June 2001.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.

The Board notes that the appeal documents issued by the RO 
starting in August 2005 include the issue of entitlement to 
an initial compensable rating for the residuals of an 
umbilical hernia repair.  The original grant of benefits in a 
December 2001 rating decision, however, reflects the 
assignment of a 10 percent rating and each rating decision 
code sheet issued since that time, including the most recent 
one dated in August 2006, reflects the continued assignment 
of a 10 percent rating for the residuals of an umbilical 
hernia repair.  As such, the Board considers the rating for 
this disability to be 10 percent and will address the issue 
of entitlement to an initial rating higher than 10 percent 
for residuals of an umbilical hernia repair as set forth on 
the title page of this decision.



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have a right hip disability that 
began during service or as a consequence of a service-
connected disability nor does he have a chronic disease of 
the right hip.

3.  The veteran has moderate foot disabilities bilaterally 
due to heel spurs and plantar fasciitis.

4.  The veteran has slight instability in the right knee with 
a full range of motion.  There is x-ray evidence of mild 
degenerative joint disease.

5.  The veteran has continued complaints of right knee pain.

6.  The veteran has minimal degenerative joint disease of the 
left thumb with the ability to make a complete fist without 
complication.

7.  The veteran has chronic daily headaches with 
characteristic prostrating attacks periodically.  He does not 
experience severe economic inadaptability.

8.  The veteran experiences periodic shooting pain around the 
umbilicus, but there is no evidence of a reoccurrence of a 
hernia or weakening of the abdominal wall.  His surgical scar 
is well-healed and nontender.



CONCLUSIONS OF LAW

1.  A right hip disability was not incurred in or aggravated 
by service, presumed to have been incurred during service, 
nor is such a disability proximately due to a service-
connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 
1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 
(2006).

2.  Criteria for a rating higher than 10 percent for a bone 
spur of the left foot with plantar fasciitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71, 4.71a, Diagnostic Code 5284 (2006).

3.  Criteria for a rating higher than 10 percent for a heel 
spur of the right foot with plantar fasciitis have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.71, 4.71a, Diagnostic Code 5284 (2006).

4.  Criteria for a rating higher than 10 percent for the 
residuals of a right knee injury have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5257 (2006).

5.  Criteria for a separate rating of 10 percent for 
degenerative joint disease of the right knee have been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.40, 
4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5003 (2006).

6.  Criteria for a rating higher than 10 percent for 
gamekeeper's thumb of the left, dominant hand have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 
4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5010, 
5024 and 5228 (2006).

7.  Criteria for a 30 percent rating for migraine headaches 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1-4.16, 4.124a, Diagnostic Code 8100 (2006).

8.  Criteria for a rating higher than 10 percent for the 
residuals of an umbilical herniorrhaphy have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1-4.16, 4.114, 
Diagnostic Code 7339, 4.118, Diagnostic Code 7804 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2001, January 2005, and April 2005, 
VA notified the veteran of the information and evidence 
needed to substantiate and complete his claims, including 
what part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
veteran to submit any additional information in support of 
his claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Additional notice of the five elements of a service-
connection claim, as is now required by Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), was provided in July 
2006.  Accordingly, the Board finds that VA met its duty to 
notify the veteran of his rights and responsibilities under 
the VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, initial notice was provided prior to the appealed 
AOJ decision in keeping with Pelegrini.  Notice with respect 
to the downstream issues appealed was given and is determined 
to be pre-decisional as per Mayfield v. Nicholson, 444 F. 3d 
1328 (Fed. Cir. 2006) as the RO issued supplemental 
statements of the case after the additional notice was 
provided.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence, 
affording him physical examinations, obtaining medical 
opinions as to the etiology and severity of disabilities, and 
by affording him the opportunity to give testimony before the 
Board in August 2006.  It appears that all known and 
available records relevant to the issues here on appeal have 
been obtained and are associated with the veteran's claims 
file, and the veteran does not appear to contend otherwise.  
The Board acknowledges that the veteran's representative 
requested, at the hearing before the Board, that the issues 
of entitlement to service connection for a right hip 
disability and entitlement to a higher rating for migraines 
be remanded for further development of the medical record in 
the form of additional examinations and medical opinions; 
however, a review of the record reveals that the veteran has 
been provided a number of physical examinations and medical 
opinions have been obtained regarding the disabilities in 
question.  As such, the Board finds that VA does not have a 
duty under 38 C.F.R. § 3.159(c)(4) to remand this matter for 
further development as will be discussed in more detail 
below.  Thus, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.


Service Connection

The veteran contends that he developed a right hip disability 
during service or as a result of his knee and foot 
disabilities.  He credibly testified before the Board that he 
did not recall an actual injury of the right hip.  The 
veteran surmised at his hearing that his right hip pain may 
be a result of his right knee disability because he has 
developed a limp and his right hip pain began subsequent to 
the right knee injury.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for a 
disability medically shown to be proximately due to or the 
result of a service-connected disability.  See 38 C.F.R. 
§ 3.310(a).  And, service connection may be granted on a 
presumptive basis if there is evidence of a chronic disease 
such as degenerative joint disease manifesting within one 
year of discharge from service.  See 38 C.F.R. §§ 3.307, 
3.309(a).

The veteran's service medical records show that he 
complained of right hip pain in November 2000.  X-rays were 
performed the following month and they were reported as 
normal; a bone scan also showed a normal right hip.  The 
veteran was not found to have a right hip disability at the 
time of his discharge from service in June 2001.

Post-service treatment records include complaints of right 
hip pain without any objective evidence of a disorder.  His 
pain has been diagnosed as arthralgia as there is no x-ray 
evidence of degenerative changes or any other anomaly to 
suggest the presence of arthritis or other chronic disease.

The veteran underwent VA examinations in February 2003 and 
complained of right hip pain since 1999.  He had a normal 
gait and there was no evidence of unusual shoe wear to 
suggest that he limped.  X-rays of the hip were again 
interpreted as normal.  The examiner reviewed the claims 
folder, including service medical records, and opined that 
there was no apparent relationship between the veteran's 
right hip complaints and his service-connected foot 
disorders.

In June 2005, the veteran related to his treating physician 
that he experienced groin and hip pain primarily with 
weight-bearing.  Upon VA examination in July 2005, it was 
noted that the veteran had abnormal weight-bearing due to 
his knee disabilities.  Upon orthopedic consult in January 
2006, the veteran was found to have decreased weight-bearing 
on the right and a full range of motion in the right lower 
extremity.  A diagnosis of arthralgia of the right hip was 
rendered.

Given the evidence as outlined above, the Board finds that 
the veteran does not have a current right hip disability 
that began during service.  It is important to point out 
that pain is not in and of itself a disability.  See 
Sanchez-Benitez v. Principi, 259 F.3d 1356, 1361 (Fed. Cir. 
2001) (absent a disease or injury incurred during service, 
the basic compensation statutes cannot be satisfied).  The 
veteran had one instance of hip pain in 2000 and was not 
determined to have a right hip disability when he was 
discharged the following year.  As such, service connection 
is denied on a direct basis.

The Board also finds that a chronic disease did not manifest 
within one year of the veteran's discharge from service 
because there is no evidence suggestive of a diagnosis of 
arthritis or any other chronic disease in the right hip at 
any time.  Therefore, service connection for a right hip 
disability is also denied on a presumptive basis.

As for the claim that the right hip disability began as a 
result of abnormal weight-bearing due to service-connected 
knee disabilities, the Board points out that the veteran 
complained of right hip pain long before the objective 
medical evidence shows findings of a limp.  In 2003, the 
veteran did not have a limp, as evidenced by the lack of 
abnormal wear on his shoes, and a VA examiner rendered the 
opinion that his hip complaints were not etiologically 
related to his foot disabilities.  The Board acknowledges 
that the opinion does not speak directly to the possible 
nexus between a hip disability and knee disabilities; 
however, the theory of secondary service-connection now put 
forth by the veteran simply is not plausible because the 
medical evidence shows that he did not have a limp until 
approximately 2005 which is many years after the veteran 
began seeking compensation for amorphous right hip pain.

The Board appreciates that the veteran has made arguments 
for every possible method of gaining service-connection 
status for his right hip pain, but finds that VA is under no 
duty to remand this claim for another VA examination to 
determine if the right hip complaints can now be said to be 
related to the limp that developed over the years.  
38 C.F.R. § 3.159(c)(4) requires VA to obtain a medical 
opinion if there is evidence of persistent or recurrent 
symptoms, there was an event in service, and the evidence 
indicates that the symptoms may be associated with the 
established event during service.  The Board finds that the 
medical evidence shows no association between post-service 
complaints of right hip pain and the one instance of pain 
during service nor any association with service-connected 
disabilities so as to require additional development of the 
medical record.  Therefore, service connection for a right 
hip disability is also denied on a secondary basis because 
the one medical opinion of record clearly reflects the 
absence of an etiological relationship between right hip 
pain and a service-connected disability that was present at 
the time the veteran made his claim.


Increased Ratings

Disability evaluations are determined by the application of 
the schedule of ratings which is based on average impairment 
of earning capacity.  See 38 U.S.C.A. § 1155.  Separate 
diagnostic codes identify the various disabilities.  Where 
entitlement to compensation has been established and a higher 
initial disability rating is at issue, the level of 
disability at the time entitlement arose is of primary 
concern.  Consideration must also be given to a longitudinal 
picture of the veteran's disability to determine if the 
assignment of separate ratings for separate periods of time, 
a practice known as "staged" ratings, is warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

38 C.F.R. §§ 4.40 and 4.45 require the Board to consider a 
veteran's pain, swelling, weakness, and excess fatigability 
when determining the appropriate evaluation for a disability 
using the limitation of motion diagnostic codes.  See Johnson 
v. Brown, 9 Vet. App. 7, 10 (1996).  The Court interpreted 
these regulations in DeLuca v. Brown, 8 Vet. App. 202 (1995), 
and held that all complaints of pain, fatigability, etc., 
shall be considered when put forth by a veteran.  In 
accordance therewith, and in accordance with 38 C.F.R. 
§ 4.59, which requires consideration of painful motion with 
any form of arthritis, the veteran's reports of pain have 
been considered in conjunction with the Board's review of the 
limitation of motion diagnostic codes.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 4.3.


Foot Disabilities

The veteran's foot disabilities have each been assigned a 
disability rating of 10 percent under 38 C.F.R. § 4.71a, 
Diagnostic Code 5010, for traumatic arthritis because there 
is no diagnostic code that sets forth criteria for assigning 
disability evaluations for the exact disability experienced 
by the veteran.  The Board notes that when an unlisted 
condition is encountered, it is permissible to rate that 
condition under a closely related disease or injury in which 
not only the functions affected, but the anatomical 
localization and symptomatology, are closely analogous.  See 
38 C.F.R. § 4.20.  

Diagnostic Code 5010 directs that traumatic arthritis will 
be evaluated under Diagnostic Code 5003 as if it were 
degenerative arthritis.  Specifically, degenerative 
arthritis established by x-ray findings is rated on the 
basis of limitation of motion under the appropriate 
diagnostic codes for the specific joint or joints involved.  
When, however, the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by the limitation of motion, to be combined, 
not added under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.  
In the absence of limitation of motion, involvement of two 
or more major joints or two or more minor joint groups with 
occasional incapacitating exacerbations shall be rated as 20 
percent disabling, and involvement of two or more major 
joints or two or more minor joint groups without occasional 
incapacitating exacerbations shall be rated as 10 percent 
disabling.  The 20 percent and 10 percent ratings based on 
x-ray findings without limitation of motion will not be 
combined with ratings based on limitation of motion.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5003.

38 C.F.R. § 4.71a, Diagnostic Code 5271, allows for the 
assignment of a 10 percent rating when there is evidence of 
moderate limitation of ankle motion.  A 20 percent rating is 
assigned when there is marked limitation of ankle motion.  

38 C.F.R. § 4.71a, Diagnostic Code 5284, allows for the 
assignment of a 10 percent rating when there is evidence of 
a moderate foot injury.  A 20 percent rating is assigned 
when there is a moderately severe foot injury.  And, a 30 
percent rating is assigned when there is evidence of severe 
foot injury.

The veteran testified before the Board that he has daily 
foot pain and wears inserts in his shoes.  He stated that 
his right heel pain is more severe than his left heel pain, 
but that he does not take any time off from work because of 
foot pain.  The veteran testified that he does not 
experience weakness or instability in either foot, that he 
was recently prescribed inserts for his shoes, and that he 
stands for twelve hours at a time working as a cook.

The medical evidence of record shows that the veteran has 
heel spurs in both heels as well as plantar fasciitis in 
both feet.  He does not have any complaints of loss of 
motion in his ankles nor of weakness in his feet.  The 
veteran is able to maintain full-time employment, standing 
on his feet for his entire 12-hour shift on a daily basis.

Treatment records include continued complaints of heel pain 
without any real change with the use of heel cups or inserts 
for his shoes.  The veteran reports that the cushioning 
helps while standing, but never alleviates the pain all-
together.  There is tenderness to touch at the insertion 
point of the plantar fascia bilaterally.

The veteran underwent VA examinations in February 2003 and 
complained of discomfort in the right heel with prolonged 
standing and walking as well as pain in his left great toe.  
There was no swelling or inflammation in either foot and the 
veteran was able to rise on his heels and toes, heel-and-toe 
walk, and showed no sign of pain, loss of mobility or 
function, or instability in his feet.  He had a normal gait, 
had no calluses on his feet or any unusual wear on his 
shoes.  There was no finding of deformity.  X-rays showed 
bilateral heel spurs and the examiner diagnosed right foot 
plantar fasciitis, bilateral heel spurs, and soft tissue 
trauma to the left great toe.

Upon VA examination in July 2005, the veteran complained of 
heel pain in both feet and left great toe pain; he denied 
having symptom flare-ups.  He showed pain at the insertion 
of the plantar fascia of both feet and had a prominent 
bunion of the left foot.  There was no evidence of edema and 
the arches on both feet were of normal height.  X-rays 
showed large posterior and plantar calcaneal spurs 
bilaterally.  The examiner diagnosed bilateral plantar 
fasciitis and dorsal bone spurs and opined that the 
veteran's abnormal weight-bearing was due to his knee 
disabilities and not his feet.  The examiner stated that the 
veteran could experience a 10 degree loss of motion due to 
pain or repeated use and that the foot disabilities had a 
definite affect on the veteran's usual occupation.

There is no evidence of limited motion in either of the 
veteran's ankles so a rating higher than the currently 
assigned 10 percent per foot cannot be assigned under 
Diagnostic Code 5271.  Because there is no evidence of two 
or more joints being affected per foot, the 20 percent 
rating available under Diagnostic Code 5003 is not for 
assignment.  Thus, it appears that the only way to assign a 
rating higher than 10 percent for each foot disability is to 
find that the veteran has moderately severe foot injuries 
under Diagnostic Code 5284.

Given the evidence as outlined above, including the credible 
testimony of the veteran that he is able to stand for 12-
hour shift work on a regular basis, the Board cannot find 
that his foot disabilities are more than moderate in 
severity.  His complaints of daily pain and the objectively 
reported tenderness at the insertion point of the plantar 
fascia clearly reflect a compensable level of disability; 
however, when putting in context that the actual loss of 
one's foot is rated as only 40 percent disabling, the Board 
finds that the veteran's heel spurs and plantar fasciitis 
are moderate foot injuries.  Thus, the assignment of a 10 
percent rating for each foot is the most appropriate rating 
and the veteran's request for a higher rating is denied.  
There is no evidence to suggest the need for staged ratings 
and there is no evidence to support the assignment of 
separate ratings under Diagnostic Codes 5003 and 5284 as the 
same manifestation of the disability is considered in the 
analysis for assigning a 10 percent rating under each 
diagnostic code.  See 38 C.F.R. § 4.14.


Right Knee

The veteran's right knee disability is evaluated as 10 
percent disabling using criteria of Diagnostic Code 5010 as 
set out above.  He requests a higher rating because the knee 
is not only painful, but unstable.

38 C.F.R. § 4.71a, Diagnostic Code 5257, allows for the 
assignment of ratings based on knee impairment with evidence 
of recurrent subluxation or lateral instability.  
Specifically, a 10 percent evaluation is assigned when 
impairment due to subluxation or instability is deemed to be 
slight, a 20 percent evaluation is assigned when the 
impairment is moderate, and a 30 percent evaluation is 
assigned when the impairment is deemed to be severe due to 
recurrent subluxation or lateral instability.  

It is noted that knee impairments may also be evaluated based 
on limitation of motion, dislocated or removed cartilage, 
nonunion and/or malunion of the tibia and fibula, or the 
presence of genu recurvatum.  The Board also notes that, when 
rating a knee disability under Diagnostic Code 5257, a 
separate rating may be assigned under Diagnostic Code 5003 
when there is evidence of additional disability due to 
arthritis.  See General Counsel Precedent Opinion 23-97(July 
1, 1997) (VAOPGCPREC 23-97).  In order for a separate rating 
to be assigned, there must be evidence of additional 
disability not already considered in evaluating the 
disability under Diagnostic Code 5257 in order to avoid 
pyramiding as per 38 C.F.R. § 4.14.

Post-service treatment records show that the veteran 
consistently complains of pain in the right knee and a 
feeling that the knee is going to give way.  X-rays show 
degenerative changes in the knee and there is a question of 
whether the veteran has internal derangement of the right 
knee.  He has been prescribed a knee brace and treated for 
chondromalacia patella.  Treatment records as recent as 
January 2006 show a full range of motion in the right knee 
without any pain on motion.

Upon VA examination in July 2005, the veteran complained of 
daily pain and instability and noted that his knee brace gave 
him some relief.  He had a full range of motion from 0 to 140 
degrees, with motion limited to 0 to 135 with fatigue.  There 
was tenderness over the medial joint line, crepitus and 
patellar grind.  The knee was stable with varus and valgus 
stress.  X-rays showed mild degenerative joint disease.  The 
examiner opined that during symptom flare-ups, pain could be 
increased at 20 degrees and range of motion decreased 10 
degrees.

The veteran credibly testified before the Board that he 
experienced knee pain daily and that the knee buckled when 
he did not wear his brace.  He stated that he did not miss 
work because of his knee pain and was able to stand for his 
entire 12-hour shift.  The veteran's wife testified that the 
veteran's knee was often red and swollen.

Given the evidence as outlined above, the Board finds that, 
when resolving all reasonable doubt in favor of the veteran, 
criteria for a 10 percent rating based on instability may be 
assigned in addition to a 10 percent rating based on painful 
degenerative arthritis.  Although there is no evidence of 
instability upon examination, the veteran is prescribed a 
knee brace and credibly testified that the knee felt like it 
was going to give way when he did not wear it.  This 
manifestation of his knee disability is separate and apart 
from the pain he experiences as a result of degenerative 
arthritis.  Therefore, the Board finds that it will not be 
evaluating the same manifestation under different diagnoses, 
a practice known as "pyramiding," by granting a separate 10 
percent rating for the degenerative changes that have been 
collectively rated with the residuals of a right knee injury.

The medical evidence does not support assignment of a rating 
higher than 10 percent for painful degenerative arthritis 
under Diagnostic Code 5003 because the veteran does not have 
flexion limited to 45 degrees or extension limited to 10 
degrees in order for a rating of 10 percent to be assigned 
under Diagnostic Codes 5260 or 5261, respectively.  
Additionally, the medical evidence does not support the 
assignment of a rating higher than 10 percent under 
Diagnostic Code 5257 as there is nothing in the record to 
suggest that the veteran has a moderate knee disability due 
to recurrent subluxation or lateral instability; as discussed 
above, the assignment of the 10 percent rating under this 
diagnostic code is based on the veteran's feeling of 
instability as opposed to objective findings of instability.  
Therefore, a rating higher than 10 percent for the residuals 
of a right knee injury is denied, but a separate rating of 10 
percent, but no higher, is granted for degenerative joint 
disease of the right knee.


Gamekeeper's Thumb

The veteran's left, dominant thumb disability is evaluated 
as 10 percent disabling using criteria of 38 C.F.R. § 4.71a, 
Diagnostic Code 5024, which draws from the criteria of 
Diagnostic Code 5003 as set forth above.  Again, rating by 
analogy was performed as there is no specific diagnostic 
code for gamekeeper's thumb or a strained or torn ulnar 
ligament.

38 C.F.R. § 4.71a, Diagnostic Code 5228, allows for the 
assignment of a 10 percent rating when there is evidence of 
limitation of motion in the thumb of the dominant hand 
exhibited by a gap of one to two inches between the thumb 
pad and the fingers when attempting to oppose the fingers 
with the thumb; a 20 percent rating is assigned when that 
gap is more than two inches.  A noncompensable evaluation is 
assigned when there is a gap less than one inch.

Post-service treatment records show that the veteran 
consistently complains of left thumb pain that he associates 
with the duties of his profession as a cook.  He testified 
before the Board that he experiences the most pain when 
whisking or stirring foods and that he has occasionally 
dropped things.  The veteran does not wear a brace on his 
left hand or wrist.

The veteran underwent VA examinations in February 2003 and 
complained of left thumb pain with repetitive use and 
twisting motions.  There was no evidence of pain on motion, 
instability or weakness, but the thumb was slightly tender 
at its base.  The veteran had a full range of motion in the 
left hand and thumb without any discomfort.  X-rays were 
normal for the entire left hand and the examiner diagnosed a 
strain or tear of the ulnar ligament, which is also known as 
gamekeeper's thumb.  

Upon VA examination in July 2005, x-rays showed minimal 
degenerative joint disease of the left thumb.  The veteran 
had a normal range of motion with the ability to make a 
complete fist without complication.  All dexterity tests 
were completed without complications, but it was noted that 
there was slight laxity of the ulnar collateral ligament in 
the full extension position as well as at 30 degrees of 
flexion.  The examiner opined that the veteran could have 
increased pain at 20 degrees and a 10 degree decrease in 
motion with symptom flare-ups.

Following a review of the evidence, the Board finds that the 
veteran's disability is based primarily on his complaints of 
pain with activities.  He is able to make a complete fist so 
criteria for assignment of a compensable rating based on 
limitation of motion are not met.  Although there is a recent 
medical finding of record that his motion could be limited by 
10 degrees during periods of symptom flare-ups, there is no 
suggestion that such a change in motion would cause the 
veteran to have a gap of more than two inches when opposing 
the fingers of his left hand with the thumb in order to 
assign a 20 percent rating under Diagnostic Code 5228.  Thus, 
the currently assigned 10 percent rating under Diagnostic 
Code 5024 is the most appropriate as there is x-ray evidence 
of degenerative arthritis coupled with complaints of pain.  
As such, a higher rating is denied and there is no evidence 
of a need for staged ratings.



Migraine Headaches

The veteran's migraine headaches are evaluated as 10 percent 
disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8100.  In 
order for a higher rating of 30 percent to be assigned, there 
must be evidence of migraines with characteristic prostrating 
attacks occurring on an average of once per month.  A 60 
percent rating will be assigned when there is evidence of 
very frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.

The veteran credibly testified before the Board that he has 
headaches on a daily basis that are almost constant, but do 
not cause him to miss work.  He stated that he had to work 
through the headaches during service and must work through 
them now.  The veteran testified that he occasionally felt 
dizzy and his wife testified that he was occasionally 
disoriented when having a severe headache.

Treatment records dated in 2001 and 2002 show that the 
veteran was determined to have intractable right hemi-cranial 
pain with qualities of atypical migraines.  He described 
continuous pressure-like headaches with stabbing and piercing 
pain.  The veteran had unremarkable magnetic resonance 
imaging (MRI) of the brain in July 2001 and a normal 
electroencephalogram in June 2002.  It was noted upon 
neurology consult in December 2003 that the veteran had 
migraine headaches prostrating three times per week.

Upon VA examination in February 2003, the veteran complained 
of daily headaches with occasional nausea, light-headedness 
and photophobia.  His neurologic evaluation was normal and 
the examiner, after reviewing all pertinent medical evidence, 
diagnosed chronic daily headaches.  This diagnosis was 
reiterated by a VA examiner in July 2005, who noted that the 
veteran was appropriately followed in the neurology clinic 
but his headaches were not in good control.

Given the evidence as outlined above, the Board finds that 
the veteran has migraines with characteristic prostrating 
attacks on a regular basis, but does not have severe economic 
inadaptability.  Thus, when resolving all reasonable doubt in 
favor of the veteran, the Board finds that criteria for 
assignment of a 30 percent rating have been met.  The higher 
rating of 60 percent, however, cannot be assigned as the 
veteran maintains his ability to work on full-time basis 
which is evidence that his disability does not cause severe 
economic inadaptability.  Additionally, headaches described 
as constant pain that does not cause the veteran to stop 
working are not consistent with a finding of headaches that 
are completely prostrating as is required under Diagnostic 
Code 8100 for the assignment of a 60 percent rating.  
Consequently, the Board grants the increase to 30 percent for 
migraines, but no higher.  There is no evidence to suggest 
the need for staged ratings when considering the testimony of 
the veteran and his wife that the headaches have been at the 
same level of severity since they began during service.

The Board notes that the veteran's representative requested 
that this issue be remanded for additional examination to 
determine the appropriate diagnosis of the veteran's headache 
disorder after the veteran testified before the Board that he 
had been told that he had a, "chronic hemo cranium 
something."  Because a review of the medical evidence 
clearly shows the diagnosis in 2002 as hemi-cranial pain, the 
Board finds that a remand is not necessary.  The record as it 
stands is sufficient upon which to rate the level of 
disability caused by the migraine disorder.


Umbilical Herniorrhaphy

The residuals of the veteran's umbilical herniorrhaphy are 
evaluated as 10 percent disabling under 38 C.F.R. § 4.118, 
Diagnostic Code 7804, which allows for assignment of a 10 
percent rating when there is evidence of superficial scarring 
that is painful on examination.  There is no higher schedular 
evaluation for painful, superficial scarring.

Post-operative wounds following hernia surgery are evaluated 
as noncompensable under 38 C.F.R. § 4.114, Diagnostic Code 
7339, when there is no evidence of disability and a belt is 
not indicated.  A 20 percent rating is assigned when there is 
evidence of a small hernia that is not well-supported by a 
belt or under ordinary conditions, or when there is a healed 
hernia and post-operative wounds with weakening of the 
abdominal wall and the need for a supporting belt.

The veteran testified before the Board that he does not have 
a painful surgical scar, but that he occasionally has 
shooting pain so severe that it doubles him over at the site 
of the scar.  He stated that it is occasionally painful to 
lift heavy items, but that he does not have another hernia.

Post-service treatment records do not show any treatment for 
a hernia or painful scarring at the site of the umbilical 
herniorrhaphy.  The veteran is not required to wear a belt 
for any weakening of the abdominal wall.

Upon VA examinations in February 2003, the veteran described 
having pain in his abdomen prior to surgery, having no 
complications with surgery, and having no pain in the 
residual scar; there is no evidence of the veteran having 
complained of abdominal pain.  There was no evidence of a 
hernia and his scar was described as stable, being smooth in 
texture with no pain or adherence to the underlying tissue.  
The examiners diagnosed status-post umbilical hernia repair 
and stable scar.  The veteran's scar was again described as 
stable upon VA examination in July 2005.

Based on a review of the record evidence, the Board finds 
that the 10 percent rating assigned for the residuals of an 
umbilical herniorrhaphy is quite generous as there is no 
evidence of painful scarring and no evidence of disability 
caused by the healed surgical site.  The occasional pain 
described by the veteran is not medically linked to the 
umbilical herniorrhaphy, yet the RO elected to resolve all 
reasonable doubt in favor of the veteran and assign a 10 
percent rating for painful scarring.  Consequently, because 
the Board finds that criteria are not met for the assignment 
of the 10 percent rating, it stands to reason that the Board 
also finds that criteria for a rating higher than 10 percent 
are not met.  There is no weakening of the abdominal wall, no 
recurrence of the hernia, and no need for a support belt.  As 
such, the veteran's request for a higher rating is denied.





Extra-Schedular Evaluation

The VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides 
that, in exceptional circumstances, where the schedular 
evaluations are found to be inadequate, the veteran may be 
awarded a rating higher than that encompassed by the 
schedular criteria.  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards."

The veteran does not assert that he is totally unemployable 
because of his service-connected disabilities and he has not 
identified any specific factors which may be considered to be 
exceptional or unusual in light of VA's schedule of ratings.  
The Board has been similarly unsuccessful in locating 
exceptional factors.  The veteran has not required frequent 
periods of hospitalization, his treatment records are void of 
any finding of exceptional limitation beyond that 
contemplated by the schedule of ratings, and the veteran 
maintains full-time employment notwithstanding his many 
complaints of pain.  

The Board does not doubt that limitation caused by the 
veteran's various complaints have an adverse impact on 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a) and 4.1.  38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  
Thus, the Board finds that the evaluations assigned in this 
decision adequately reflect the clinically established 
impairments experienced by the veteran and higher ratings are 
not for assignment on an extra-schedular basis.


ORDER

Service connection for a right hip disability is denied.

A rating higher than 10 percent for a bone spur of the left 
foot with plantar fasciitis is denied.

A rating higher than 10 percent for a heel spur of the right 
foot with plantar fasciitis is denied.

A rating higher than 10 percent for the residuals of a right 
knee injury is denied.

A separate 10 percent rating for degenerative joint disease 
of the right knee is granted, subject to the laws and 
regulations governing the award of monetary benefits.

A rating higher than 10 percent for gamekeeper's thumb of the 
left, dominant hand, is denied.

A 30 percent rating for migraine headaches is granted, 
subject to the laws and regulations governing the award of 
monetary benefits.

A rating higher than 10 percent for the residuals of an 
umbilical herniorrhaphy is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


